      Case 3:19-cv-05645-VC Document 56 Filed 02/05/20 Page 1 of 2




IAN N. FEINBERG (SBN 88324)
ifeinberg@feinday.com
FEINBERG DAY KRAMER ALBERTI
LIM TONKOVICH & BELLOLI LLP
577 Airport Blvd., Suite 250
Burlingame, CA. 94010
Tel: 650.825.4300

Attorneys for Defendant/Counterclaimant
BioCardia, Inc.

                           UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


BOSTON SCIENTIFIC CORPORATION,                CASE NO. 3:19-05645-VC
BOSTON SCIENTIFIC SCIMED, INC.
AND FORTIS ADVISORS LLC,                      BIOCARDIA, INC.’S STATEMENT
                                              OF NON-OPPOSITION TO
             Plaintiffs,                      COUNTERDEFENDANT SURBHI
     v.                                       SARNA’S MOTION TO STRIKE
BIOCARDIA, INC.,                              PORTIONS OF BIOCARDIA, INC.’S
                                              AMENDED COUNTERCLAIM
             Defendant.
                                              Date: March 19, 2020
                                              Time: 10:00 a.m.
                                              Crtrm: 4, 17th Floor
                                              Judge: Hon. Vince Chhabria

BIOCARDIA, INC.,

             Counterclaimant,
v.

BOSTON SCIENTIFIC CORPORATION,
BOSTON SCIENTIFIC SCIMED, INC.,
FORTIS ADVISORS LLC,
AND SURBHI SARNA,

             Counterdefendants.




                                          1
          Case 3:19-cv-05645-VC Document 56 Filed 02/05/20 Page 2 of 2




       Defendant and Counterclaimant BioCardia, Inc. (“BioCardia”), by and through its
counsel, hereby submit this Statement of Non-Opposition to the Motion to Strike Certain

Portions of BioCardia’s Amended Counterclaim of movant Surbhi Sarna (“Sarna”) (Dkt. 48}.


Dated: February 5, 2020                 FEINBERG DAY KRAMER ALBERTI LIM
                                        TONKOVICH & BELLOLI LLP
                                        By: /s/ Ian N. Feinberg
                                           Ian N. Feinberg




                                               2
